Exhibit 10.1

 

EMPLOYMENT AGREEMENT
(Michael Owens)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 9,
2009 (the “Effective Date”) by and between Gander Mountain Company, a Minnesota
corporation (the “Company”), and Michael Owens, a resident of Missouri
(“Executive”).

 

RECITALS

 

A.                                   The Company engages in the business of the
retail sale and distribution of hunting, fishing, camping, boating, marine and
other outdoor recreational and athletic goods, clothing, equipment, and
supplies.

 

B.                                     The Company desires to employ Executive,
and Executive wishes to be employed, as Executive Vice President and Chief
Operating Officer of the Company, on the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:

 

1.                                       Employment.  Subject to all the terms
and conditions of this Agreement, Executive’s period of employment under this
Agreement shall be the period commencing on the Effective Date and ending on the
second anniversary of the Effective Date (the “Initial Term”), unless the
Executive’s employment terminates earlier in accordance with Section 8 hereof.
Thereafter, unless earlier terminated in accordance with Section 8 hereof, the
term of Executive’s employment with the Company shall be automatically extended
for successive one-year periods following the expiration of the Initial Term
(each, a “Renewal Term” and, together with the Initial Term, the “Term”), unless
either party gives written notice to the other party at least 90 days prior to
the expiration of the Initial Term or any Renewal Term that such party elects
not to extend the term of Executive’s employment.

 

2.                                       Position and Duties; No Violations.

 

(a)                                  Employment with the Company.  While
Executive is employed by the Company during the Term, Executive shall be
employed as Executive Vice President and Chief Operating Officer of the Company,
or with such other title as the Company may designate, and shall perform such
duties and responsibilities as the Company shall assign to Executive from time
to time.

 

(b)                                 Performance of Duties and Responsibilities. 
Executive shall serve the Company faithfully and to the best of Executive’s
ability and shall devote Executive’s full working time, attention and efforts to
the business of the Company during Executive’s employment with the Company
hereunder.  Executive shall report to the Company’s Chief

 

--------------------------------------------------------------------------------


 

Executive Officer or to such other person as designated by the Company. 
Executive hereby represents and confirms that Executive is under no contractual
or legal commitments that would prevent Executive from fulfilling Executive’s
duties and responsibilities as set forth in this Agreement.  During Executive’s
employment with the Company, Executive shall not accept other employment or
engage in other material business activity, except as approved in writing by the
Board of Directors of the Company (the “Board”).  Executive may participate
(including as a director) in charitable activities and personal investment
activities to a reasonable extent so long as such activities do not interfere
with the performance of Executive’s duties and responsibilities hereunder. 
Executive may serve as a director of for profit business organizations only as
approved by the Board.

 

(c)                                  No Violation of Other Agreements. 
Executive hereby represents and agrees that neither (i) Executive’s entering
into this Agreement, (ii) Executive’s employment with the Company, nor
(iii) Executive’s carrying out the provisions of this Agreement, will violate
any other agreement (oral, written or other) to which Executive is a party or by
which Executive is bound.

 

3.                                       Compensation.

 

(a)                                  Base Salary.  While Executive is employed
by the Company during the Term, the Company shall pay to Executive a base salary
at the rate of Five Hundred Thousand Dollars ($500,000.00) per year, less
deductions and withholdings, which base salary shall be paid in accordance with
the Company’s normal payroll policies and procedures.  On or before April 1 of
each year during the Term, commencing in fiscal year 2010, the Compensation
Committee of the Board (the “Compensation Committee”) shall review Executive’s
performance and may increase (but not reduce) Executive’s base salary in its
sole discretion; provided, however, that the Compensation Committee may reduce
Executive’s base salary by no more than 10% in any twelve-month period if such
reduction is part of a general reduction in the base salaries of all executives
of the Company and; provided further, that no such reduction shall reduce
Executive’s base salary below the initial base salary set forth in the first
sentence of this Section 3(a).

 

(b)                                 Annual Incentive Bonus.  Commencing with
fiscal year 2009 and for each full fiscal year thereafter that Executive is
employed by the Company during the Term, Executive shall be eligible for an
annual cash incentive bonus in an amount up to 100% of the annual base salary
paid to Executive for such fiscal year, based upon achievement of defined goals
mutually agreed upon by Executive and the Compensation Committee and in
accordance with the terms of any incentive plan of the Company in effect from
time to time (the “Annual Incentive Bonus”).  The level of achievement of the
objectives each year and the amount payable as Annual Incentive Bonus shall be
determined in good faith by the Compensation Committee.  Any Annual Incentive
Bonus earned in a fiscal year shall be paid to Executive on or before the
sixtieth (60th) day following the last day of such fiscal year.

 


(C)                                  EQUITY-BASED AWARDS; ACCELERATED VESTING
AND PERIOD TO EXERCISE.  FROM TIME TO TIME, EXECUTIVE SHALL BE ELIGIBLE FOR
AWARDS UNDER THE AMENDED AND RESTATED 2004 OMNIBUS STOCK PLAN (THE “PLAN”), AND
THE COMPENSATION COMMITTEE, IN ITS SOLE DISCRETION, MAY

 

2

--------------------------------------------------------------------------------


 


GRANT EXECUTIVE AN AWARD UNDER THE PLAN IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE PLAN OR ANY SUCCESSOR PLAN, AS MAY BE AMENDED FROM TIME TO
TIME.  UPON THE OCCURRENCE OF A CHANGE IN CONTROL (AS DEFINED IN SECTION 9
HEREOF) WHILE EXECUTIVE IS EMPLOYED BY THE COMPANY, THE VESTING OF ALL STOCK
OPTIONS, GRANTS OF RESTRICTED STOCK AND OTHER EQUITY-BASED AWARDS (COLLECTIVELY,
THE “EQUITY AWARDS”) SUBJECT TO TIME OR PERFORMANCE BASED VESTING THEN HELD BY
EXECUTIVE SHALL BE ACCELERATED AND ALL SUCH EQUITY AWARDS SHALL BECOME
IMMEDIATELY FULLY VESTED UPON SUCH CHANGE IN CONTROL.  UPON THE OCCURRENCE OF
THE TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE (AS
DEFINED IN SECTION 9 HEREOF), THE VESTING OF ALL EQUITY AWARDS SUBJECT TO TIME
BASED VESTING THEN HELD BY EXECUTIVE THAT WOULD OTHERWISE VEST ON OR BEFORE THE
FIRST ANNIVERSARY OF THE TERMINATION DATE (AS DEFINED IN SECTION 8 HEREOF) SHALL
BE ACCELERATED AND SUCH EQUITY AWARDS SHALL BECOME IMMEDIATELY VESTED TO SUCH
EXTENT UPON SUCH TERMINATION WITHOUT CAUSE.  NOTWITHSTANDING ANY SHORTER PERIOD
SPECIFIED IN THE APPLICABLE AWARD AGREEMENT OR PLAN, IF EXECUTIVE IS ENTITLED TO
A SEVERANCE AMOUNT (AS DEFINED IN SECTION 8 HEREOF), THEN ALL VESTED EQUITY
AWARDS HELD BY EXECUTIVE ON EXECUTIVE’S TERMINATION DATE (INCLUDING ALL EQUITY
AWARDS FOR WHICH VESTING ACCELERATES PURSUANT TO THIS SECTION 3(C)) SHALL REMAIN
EXERCISABLE THROUGH THE DATE THAT EXECUTIVE RECEIVES THE LAST PAYMENT OF THE
SEVERANCE AMOUNT.


 

(d)                                 Benefits.  While Executive is employed by
the Company during the Term, Executive shall be entitled to participate in all
employee benefit plans and programs of the Company to the extent that Executive
meets the eligibility requirements for each individual plan or program.  The
Company provides no assurance as to the adoption or continuance of any
particular employee benefit plan or program, and Executive’s participation in
any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto.

 

(e)                                  Expenses.  While Executive is employed by
the Company during the Term, the Company shall reimburse Executive for all
reasonable and necessary out-of-pocket business, travel and entertainment
expenses incurred by Executive in the performance of Executive’s duties and
responsibilities hereunder, subject to the Company’s normal policies and
procedures for expense verification and documentation.  While Executive is
employed by the Company, Executive shall be permitted to maintain his primary
residence in the St. Louis Missouri metropolitan area (“St. Louis”) or the
Minneapolis-St. Paul, Minnesota metropolitan area (“St. Paul”).  So long as
Executive maintains his residence in St. Louis, the Company shall reimburse
Executive for weekly roundtrip commercial airline transportation between St.
Louis and St. Paul and shall provide Executive with housing in St. Paul at a
corporate apartment leased by the Company.  In addition, the Company shall
provide Executive with use of a leased or rented automobile in St. Paul
reasonably acceptable to the Company and Executive.  The Company shall also
reimburse Executive for any taxes associated with the benefits described in the
preceding two sentences and for any additional taxes associated with the initial
tax reimbursement, together in an amount such that after payment by Executive of
all associated taxes, Executive retains a tax reimbursement (the “Gross Up
Payment”) equal to the associated taxes.  Each such Gross Up Payment shall be
made no later than the end of the calendar year following the calendar year in
which Executive remits the related taxes.

 

4.                                       Affiliated Entities.  As used in
Sections 5, 6 and 7 of this Agreement, “Company” shall include the Company and
each corporation, partnership, or other entity that is controlled by

 

3

--------------------------------------------------------------------------------


 

the Company, or is under common control with the Company (in each case “control”
meaning the direct or indirect ownership of 50% or more of all outstanding
equity interests).

 

5.                                       Confidential Information.  Except as
required in the performance of Executive’s duties as an employee of the Company
or as authorized in writing by the Board, Executive shall not, either during
Executive’s employment with the Company or at any time thereafter, use, disclose
or make accessible to any person any confidential information for any purpose. 
“Confidential Information” means information proprietary to the Company or its
customers or prospective customers and not generally known (including trade
secret information) about the Company’s customers, products, services,
personnel, suppliers, pricing, sales strategies, technology, computer software
code, methods, processes, designs, research, development systems, techniques,
finances, accounting, purchasing, and plans.  All information disclosed to
Executive or to which Executive obtains access, whether originated by Executive
or by others, during the period of Executive’s employment by the Company, shall
be presumed to be Confidential Information if it is treated by the Company as
being Confidential Information or if Executive has a reasonable basis to believe
it to be Confidential Information.  Executive acknowledges that the
above-described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company.  During Executive’s employment with
the Company, Executive shall refrain from committing any acts that would
materially reduce the value of such knowledge or information to the Company. 
The foregoing obligations of confidentiality shall not apply to any knowledge or
information that (i) is now or subsequently becomes generally publicly known,
other than as a direct or indirect result of the breach of this Agreement by
Executive, (ii) is independently made available to Executive in good faith by a
third party who has not violated a confidential relationship with the Company,
or (iii) is required to be disclosed by law or legal process.  Notwithstanding
the previous sentence, prior to disclosure of Confidential Information pursuant
to clause (iii) thereof, Executive shall give the Company prompt notice of the
legal requirement for disclosure so that the Company may seek an appropriate
protective order and at the Company’s request and expense, Executive shall
cooperate with the Company in seeking such an order.  If Executive is
nonetheless compelled to disclose Confidential Information as permitted by such
clause (iii), Executive shall disclose only that portion of the Confidential
Information as Executive is legally compelled to disclose and, at the Company’s
request and expense, shall use commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded such Confidential
Information.  Executive acknowledges that the obligations imposed by this
Section 5 are in addition to, and not in place of, any obligations imposed by
applicable statutory or common law.

 

6.                                       Noncompetition Covenant.

 

(a)                                  Agreement Not to Compete.  During
Executive’s employment with the Company and during the Restricted Period (as
defined below), Executive shall not, directly or indirectly, on Executive’s own
behalf or on behalf of any person or entity other than the Company, including
without limitation as a proprietor, principal, agent, partner, officer,
director, stockholder, employee, member of any association, consultant or
otherwise, engage in any

 

4

--------------------------------------------------------------------------------


 

business that is then competitive with the business of the Company, including
without limitation any business that operates retail stores for the sale or
distribution of hunting, fishing, camping or other outdoor recreational and
athletic goods, clothing, equipment or supplies (such as Cabela’s Inc., Bass Pro
Shops and Sportsman’s Warehouse).  Ownership by Executive, as a passive
investment, of less than 0.5% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Section 6(a) or
any other provisions of this Section 6.

 

(b)                                 Agreement Not to Hire.  Except as required
in the performance of Executive’s duties as an employee of the Company, during
Executive’s employment with the Company and during the Restricted Period,
Executive shall not, directly or indirectly, hire, engage or solicit or induce
or attempt to induce to cease working for the Company, any person who is then an
employee of the Company or who was an employee of the Company during the six
(6) month period immediately preceding Executive’s termination of employment
with the Company.

 

(c)                                  Agreement Not to Solicit.  Except as
required in the performance of Executive’s duties as an employee of the Company,
during Executive’s employment with the Company and during the Restricted Period,
Executive shall not, directly or indirectly, solicit, request, advise, induce or
attempt to induce any vendor, supplier or other business contact of the Company
to cancel, curtail, cease doing business with, or otherwise adversely change its
relationship with the Company.

 

(d)                                 Restricted Period.  “Restricted Period”
hereunder means a period of twelve consecutive months immediately following the
last day of Executive’s employment with the Company.

 

(e)                                  Acknowledgment.  Executive hereby
acknowledges that the provisions of this Section 6 are reasonable and necessary
to protect the legitimate interests of the Company and that any violation of
this Section 6 by Executive shall cause substantial and irreparable harm to the
Company to such an extent that monetary damages alone would be an inadequate
remedy therefor.  Therefore, in the event that Executive violates any provision
of this Section 6, the Company shall be entitled to an injunction, in addition
to all the other remedies it may have, restraining Executive from violating or
continuing to violate such provision.

 

(f)                                    Blue Pencil Doctrine.  If the duration
of, the scope of or any business activity covered by any provision of this
Section 6 is in excess of what is determined to be valid and enforceable under
applicable law, such provision shall be construed to cover only that duration,
scope or activity that is determined to be valid and enforceable.  Executive
hereby acknowledges that this Section 6 shall be given the construction that
renders its provisions valid and enforceable to the maximum extent, not
exceeding its express terms, possible under applicable law.

 

5

--------------------------------------------------------------------------------


 

7.                                       Intellectual Property.

 

(a)                                  Disclosure and Assignment.  As of the
Effective Date, Executive hereby transfers and assigns to the Company (or its
designee) all right, title, and interest of Executive in and to every idea,
concept, invention, and improvement (whether patented, patentable or not)
conceived or reduced to practice by Executive whether solely or in collaboration
with others while Executive is employed by the Company, and all copyrighted or
copyrightable matter created by Executive whether solely or in collaboration
with others while Executive is employed by the Company, in each case, that
relates to the Company’s business (collectively, “Creations”).  Executive shall
communicate promptly and disclose to the Company, in such form as the Company
may request, all information, details, and data pertaining to each Creation. 
Every copyrightable Creation, regardless of whether copyright protection is
sought or preserved by the Company, shall be a “work made for hire” as defined
in 17 U.S.C. § 101, and the Company shall own all rights in and to such matter
throughout the world, without the payment of any royalty or other consideration
to Executive or anyone claiming through Executive.

 

(b)                                 Trademarks.  All right, title, and interest
in and to any and all trademarks, trade names, service marks, and logos adopted,
used, or considered for use by the Company during Executive’s employment
(whether or not developed by Executive) to identify the Company’s business or
other goods or services (collectively, the “Marks”), together with the goodwill
appurtenant thereto, and all other materials, ideas, or other property
conceived, created, developed, adopted, or improved by Executive solely or
jointly during Executive’s employment by the Company and relating to its
business shall be owned exclusively by the Company.  Executive shall not have,
and will not claim to have, any right, title, or interest of any kind in or to
the Marks or such other property.

 

(c)                                  Documentation.  Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
documents as the Company may request to permit the Company (or its designee) to
file and prosecute such registration applications and other documents it deems
useful to protect or enforce its rights hereunder.  Any idea, invention,
copyrightable matter, or other property relating to the Company’s business and
disclosed by Executive prior to the first anniversary of the effective date of
Executive’s termination of employment shall be deemed to be governed by the
terms of this Section 7 unless proven by Executive to have been first conceived
and made after such termination date.

 

(d)                                 Non-Applicability.  Executive is hereby
notified that this Section 7 does not apply to any invention for which no
equipment, supplies, facility, Confidential Information, or other trade secret
information of the Company was used and which was developed entirely on
Executive’s own time, unless (1) the invention relates (a) directly to the
business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development, or (2) the invention results from any work
performed by Executive for the Company.

 

8.                                       Termination of Employment.

 

(a)                                  Executive’s employment with the Company
shall terminate immediately upon:

 

6

--------------------------------------------------------------------------------


 

(i)            The effective date of termination of Executive’s employment
specified in a written notice of termination received by Executive from the
Company;

 

(ii)           the Company’s receipt of Executive’s written resignation from the
Company;

 

(iii)          Executive’s Disability (as defined below); or

 

(iv)          Executive’s death.

 

(b)                                 The date upon which Executive’s termination
of employment with the Company occurs shall be the “Termination Date.”

 

9.                                       Payments upon Termination of
Employment.

 

(a)                                  If Executive’s employment with the Company
is terminated by reason of:

 

(i)            Executive’s abandonment of Executive’s employment or Executive’s
resignation for any reason;

 

(ii)           termination of Executive’s employment by the Company for Cause
(as defined below); or

 

(iii)          expiration of the Term; following notice by the Executive of
non-renewal, pursuant to Section  1 above,

 

the Company shall pay to Executive the Executive’s then-current base salary
through the Termination Date and any Annual Incentive Bonus earned but unpaid
for the completed fiscal year preceding the fiscal year in which the Termination
Date occurs; provided that such Annual Incentive Bonus payments shall be payable
in the same manner and at the same time that Annual Incentive Bonus payments are
made to current employees of the Company.

 

(b)                                 If Executive’s employment with the Company
is involuntarily terminated by the Company for any reason other than for Cause
(as defined below), including without limitation the expiration of the Term
following notice by the Company of non-renewal pursuant to Section 1 above, then
the Company shall, subject to Sections 9(j) and 9(k) of this Agreement and in
addition to any base salary earned through the Termination Date and any Annual
Incentive Bonus earned but unpaid for the completed fiscal year preceding the
fiscal year in which the Termination Date occurs, pay to Executive:

 

(i)            an amount equal to Executive’s then-current annual base salary;
and

 

7

--------------------------------------------------------------------------------


 

(ii)           an amount equal to the Annual Incentive Bonus that Executive
earned under Section 3(b) for the last full fiscal year of Executive’s
employment with the Company.

 

(c)                                  If Executive’s employment with the Company
terminates by reason of Executive’s death or Disability, the Company shall pay
to Executive or Executive’s beneficiary or Executive’s estate, as the case may
be, Executive’s then-current base salary through the Termination Date, any
earned and unpaid Annual Incentive Bonus for the fiscal year preceding the
fiscal year in which the Termination Date occurs and a pro-rated portion of any
Annual Incentive Bonus for the fiscal year in which the Termination Date occurs,
based on the number of days during such fiscal year Executive was employed by
the Company, payable in the same manner and at the same time that Annual
Incentive Bonus payments are made to current employees of the Company.

 

(d)                                 Notwithstanding the provisions of Sections
9(a) and 9(b), if, within twelve months following the occurrence of a Change in
Control (as defined below), Executive’s employment with the Company is
terminated by either Executive or the Company for any reason, then the Company
shall, subject to Sections 9(j) and 9(k) of this Agreement and in addition to
any base salary earned through the Termination Date and any Annual Incentive
Bonus earned but unpaid for the preceding fiscal year, and in lieu of any
payments required by Sections 9(a) or 9(b) of this Agreement, pay to Executive:

 

(i)            an amount equal to Executive’s then-current annual base salary;
and

 

(ii)           an amount equal to the Annual Incentive Bonus that Executive
earned under Section 3(b) for the last full fiscal year of Executive’s
employment with the Company.

 

In the event that Executive becomes eligible for payments under this
Section 9(d), the Company shall be released from its obligation to make any
payments pursuant to Sections 9(a) or 9(b) above.

 

(e)                                  Any amount payable to Executive pursuant to
Section 9(b)(i) and 9(b)(ii) or pursuant to Section 9(d)(i) and 9(d)(ii), as
applicable (the “Severance Amount”), shall be subject to deductions and
withholdings for applicable taxes but shall not be subject to deductions for any
other amounts received by Executive as a result of future employment or
otherwise.  Fifty percent (50%) of the Severance Amount shall be paid to
Executive by the Company in a lump sum on the first day of the seventh month
after the Termination Date.  The remaining balance of the Severance Amount shall
be paid to Executive by the Company in equal installments pursuant to the
Company’s regular payroll practices and procedures (with each payment
constituting a separate payment for purposes of Internal Revenue Code
Section 409A), commencing on the first normal payroll date of the Company
following the date of payment of the first lump sum payment and continuing for
six months thereafter.

 

(f)                                    Cause.  “Cause” hereunder shall mean:

 

8

--------------------------------------------------------------------------------


 

(i)                                     an act or acts of dishonesty undertaken
by Executive and intended to result in substantial gain or personal enrichment
of Executive at the expense of the Company;

 

(ii)                                  unlawful conduct or gross misconduct that
is willful and deliberate on Executive’s part and that, in either event, is
materially injurious to the Company;

 

(iii)                               the conviction of Executive of a felony;

 

(iv)                              material and deliberate failure of Executive
to perform Executive’s duties and responsibilities hereunder or to satisfy
Executive’s obligations as an officer or employee of the Company, which failure
has not been cured by Executive within 15 days after written notice thereof to
Executive from the Company; or

 

(v)                                 material breach of any terms and conditions
of this Agreement by Executive not caused by the Company, which breach has not
been cured by Executive within 15 days after written notice thereof to Executive
from the Company.

 

(g)                                 A “Change in Control” of the Company shall
be deemed to occur if any of the following occur:

 

(i)            Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) after the
date of this Agreement first acquires or becomes a “beneficial owner” (as
defined in Rule 13d-3 or any successor rule under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors (“Voting Securities”), provided,
however, that the following shall not constitute a Change in Control pursuant to
this Section 9:

 

(A)          any acquisition of Shares or Voting Securities of the Company
directly from the Company;

 

(B)           any acquisition or beneficial ownership by the Company or a
subsidiary;

 

(C)           any acquisition or beneficial ownership by any employee benefit
plan (or related trust) sponsored or maintained by the Company or one or more of
its subsidiaries;

 

9

--------------------------------------------------------------------------------


 

(D)          any acquisition or beneficial ownership by any corporation with
respect to which, immediately following such acquisition, more than 50% of both
the combined voting power of the Company’s then outstanding Voting Securities
and the Shares of the Company is then beneficially owned by all or substantially
all of the persons who beneficially owned Voting Securities and Shares of the
Company immediately prior to such acquisition in substantially the same
proportions as their ownership of such Voting Securities and Shares, as the case
may be, immediately prior to such acquisition;

 

(ii)           A majority of the members of the Board of Directors of the
Company shall not be Continuing Directors.  “Continuing Directors” shall mean: 
(A) individuals who, on the date hereof, are directors of the Company,
(B) individuals elected as directors of the Company subsequent to the date
hereof for whose election proxies shall have been solicited by the Board of
Directors of the Company, (C) individuals elected as directors of the Company
subsequent to the date hereof pursuant to a nomination or board representation
right of preferred stockholders of the Company or (D) any individual elected or
appointed by the Board of Directors of the Company to fill vacancies on the
Board of Directors of the Company caused by death or resignation (but not by
removal) or to fill newly-created directorships;

 

(iii)          Consummation of a reorganization, merger or consolidation of the
Company or a statutory exchange of outstanding Voting Securities of the Company,
unless, immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the persons who were the beneficial
owners, respectively, of Voting Securities and Shares of the Company immediately
prior to such reorganization, merger, consolidation or exchange beneficially
own, directly or indirectly, more than 50% of, respectively, the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors and the then outstanding shares of common stock, as
the case may be, of the corporation that is the issuer of such securities held
by the stockholders of the Company after such reorganization, merger,
consolidation or exchange in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger, consolidation or
exchange, of the Voting Securities and Shares of the Company, as the case may
be; or

 

10

--------------------------------------------------------------------------------


 

(iv)          Consummation of (A) a complete liquidation or dissolution of the
Company or (B) the sale or other disposition of all or substantially all of the
assets of the Company (in one or a series of transactions), other than to a
corporation with respect to which, immediately following such sale or other
disposition, more than 50% of, respectively, the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and the then outstanding shares of common
stock of such corporation is then beneficially owned, directly or indirectly, by
all or substantially all of the persons who were the beneficial owners,
respectively, of the Voting Securities and Shares of the Company immediately
prior to such sale or other disposition in substantially the same proportions as
their ownership, immediately prior to such sale or other disposition, of the
Voting Securities and Shares of the Company, as the case may be.

 

(h)                                 “Disability” hereunder shall mean the
inability of Executive to perform on a full-time basis the duties and
responsibilities of Executive’s employment with the Company by reason of
Executive’s illness or other physical or mental impairment or condition, if such
inability continues for an uninterrupted period of 90 days or more during any
360-day period.  A period of inability shall be “uninterrupted” unless and until
Executive returns to full-time work for a continuous period of at least 30 days.

 

(i)                                     In the event of termination of
Executive’s employment, the sole obligation of the Company to make payments to
Executive shall be its obligation to make the payments called for by
Sections 9(a), 9(b), 9(c), or 9(d) hereof, as the case may be, and the Company
shall have no other obligation to make payments to Executive or to Executive’s
beneficiary or Executive’s estate, except as otherwise provided by law.

 

(j)                                     Notwithstanding any other provision
hereof, the Company shall not be obligated to make any payments under
Section 9(b) or 9(d) of this Agreement unless Executive has signed a full
release of claims against the Company, in a form and scope to be prescribed by
the Board in its reasonable discretion, substantially in the form of Exhibit A
hereto, all applicable consideration periods and rescission periods provided by
law shall have expired, and Executive is in compliance with the terms of this
Agreement as of the dates of the payments.

 

(k)                                  Certain Reduction of Payments by the
Company.

 

(i)                                     Notwithstanding anything contained
herein to the contrary, prior to the payment of any amounts pursuant to
Section 9(d) hereof, an independent national accounting firm designated by the
Company (the “Accounting Firm”) shall compute whether there would be any “excess
parachute payments” payable to Executive, within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), taking into account
the total “parachute payments,” within the meaning of Section 280G of the Code,
payable to Executive by

 

11

--------------------------------------------------------------------------------


 

the Company or any successor thereto under this Agreement and any other plan,
agreement or otherwise.  If there would be any excess parachute payments, the
Accounting Firm will compute the net after-tax proceeds to Executive, taking
into account the excise tax imposed by Section 4999 of the Code, if (i) the
payments hereunder were reduced, but not below zero, such that the total
parachute payments payable to Executive would not exceed three (3) times the
“base amount” as defined in Section 280G of the Code, less One Dollar ($1.00),
or (ii) the payments hereunder were not reduced.  If reducing the payments
hereunder would result in a greater after-tax amount to Executive, such lesser
amount shall be paid to Executive.  If not reducing the payments hereunder would
result in a greater after-tax amount to Executive, such payments shall not be
reduced.  The determination by the Accounting Firm shall be binding upon the
Company and Executive subject to the application of Section 9(k)(ii) hereof.

 

(ii)                                  As a result of uncertainty in the
application of Sections 280G of the Code, it is possible that excess parachute
payments will be paid when such payment would result in a lesser after-tax
amount to Executive; this is not the intent hereof.  In such cases, the payment
of any excess parachute payments will be void ab initio as regards any such
excess.  Any excess will be treated as an overpayment by the Company to
Executive.  Executive will return the overpayment to the Company, within fifteen
(15) business days of any determination by the Accounting Firm that excess
parachute payments have been paid when not so intended, with interest at an
annual rate equal to the rate provided in Section 1274(d) of the Code (or 120%
of such rate if the Accounting Firm determines that such rate is necessary to
avoid an excise tax under Section 4999 of the Code) from the date Executive
received the excess until it is repaid to the Company.

 

(iii)                               All fees, costs and expenses (including, but
not limited to, the cost of retaining experts) of the Accounting Firm shall be
borne by the Company and the Company shall pay such fees, costs, and expenses as
they become due.  In performing the computations required hereunder, the
Accounting Firm shall assume that taxes will be paid for state and federal
purposes at the highest possible marginal tax rates which could be applicable to
Executive in the year of receipt of the payments, unless Executive agrees
otherwise.

 

10.                                 Return Of Property.  Upon termination of
Executive’s employment with the Company, Executive shall deliver promptly to the
Company all records, files, manuals, books, forms, documents, letters,
memoranda, data, customer lists, tables, photographs, video tapes, audio tapes,
computer disks and other computer storage media, and copies thereof, that are
the property of the Company, or that relate in any way to the business,
products, services, personnel, customers, prospective customers, suppliers,
practices, or techniques of the Company, and all other property of the Company
(such as, for example, computers, cellular telephones, pagers, credit cards, and
keys), whether or not containing Confidential Information, that are in
Executive’s possession or under Executive’s control.

 

11.                                 Remedies.  Executive acknowledges that it
would be difficult to fully compensate the Company for monetary damages
resulting from any breach by Executive of the provisions of Sections 5, 6, and 7
hereof.  Accordingly, in the event of any actual or threatened breach of any
such provisions, the Company shall, in addition to any other remedies it may
have, be entitled to

 

12

--------------------------------------------------------------------------------


 

injunctive and other equitable relief to enforce such provisions, and such
relief may be granted without the necessity of proving actual monetary damages.

 

12.                                 Taxes.  This Agreement is intended to
satisfy, or be exempt from, the requirements of Section 409A(a)(2), (3) and
(4) of the Internal Revenue Code of 1986, as amended (“Code”), including current
and future guidance and regulations interpreting such provisions.  If Executive
is a “specified employee” under Section 409A(a)(2)(B)(i) of the Code, then any
payment under this Agreement that is treated as deferred compensation under
Section 409A of the Code shall be delayed until the date which is six months
after the date of “separation from service” under the Code (without interest or
earnings).

 

13.                                 Miscellaneous.

 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, SUBJECT TO, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF MINNESOTA WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  ANY ACTION RELATING
TO THIS AGREEMENT SHALL ONLY BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN
THE STATE OF MINNESOTA, AND THE PARTIES CONSENT TO THE JURISDICTION, VENUE AND
CONVENIENCE OF SUCH COURTS.


 

(b)                                 Jurisdiction and Law.  Executive and the
Company consent to jurisdiction of the courts of the State of Minnesota and/or
the federal district courts, District of Minnesota, for the purpose of resolving
all issues of law, equity, or fact, arising out of or in connection with this
Agreement.  Any action involving claims of a breach of this Agreement shall be
brought in such courts.  Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Minnesota and hereby waives any
defense of lack of personal jurisdiction or forum non conveniens.  Venue, for
the purpose of all such suits, shall be in Hennepin County, State of Minnesota.

 

(c)                                  Entire Agreement.  This Agreement contains
the entire agreement of the parties relating to Executive’s employment with the
Company and supersedes all prior agreements and understandings with respect to
such subject matter, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein.

 

(d)                                 Amendments.  No amendment or modification of
this Agreement shall be deemed effective unless made in writing and signed by
the parties hereto.

 

(e)                                  No Waiver.  No term or condition of this
Agreement shall be deemed to have been waived, except by a statement in writing
signed by the party against whom enforcement of the waiver is sought.  Any
written waiver shall not be deemed a continuing waiver unless specifically
stated, shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

(f)                                    Assignment.  This Agreement shall not be
assignable, in whole or in part, by either party without the prior written
consent of the other party, except that the Company

 

13

--------------------------------------------------------------------------------


 

may, without the consent of Executive, assign its rights and obligations under
this Agreement (i) to any entity with which the Company may merge or
consolidate, or (ii) to any corporation or other person or business entity to
which the Company may sell or transfer all or substantially all of its assets;
provided that such assignee is a successor in interest to the Company’s business
and assumes all obligations of the Company under this Agreement.  After any such
assignment by the Company, the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
“Company” for purposes of all terms and conditions of this Agreement, including
this Section 13.

 

(g)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, and such counterparts executed and
delivered, each as an original, shall constitute but one and the same
instrument.

 

(h)                                 Severability.  Subject to
Section 6(f) hereof, to the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.  The parties agree to
negotiate in good faith to replace any provision deleted as a result of this
Section 13(h) with a valid and enforceable provision intended to have a
substantially similar economic effect.

 

(i)                                     Survival.  The terms and conditions set
forth in Sections 4, 5, 6, 7, 8, 10, 11, 12 and 13 of this Agreement, and any
other provision that continues by its terms, shall survive expiration of the
Term or termination of Executive’s employment for any reason.

 

(j)                                     Captions and Headings.  The captions and
paragraph headings used in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement or any
of the provisions hereof.

 

* * * * *

 

[Remainder of this page intentionally left blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

 

 

 

GANDER MOUNTAIN COMPANY

 

 

 

180 East Fifth Street

 

Suite 1300

 

St. Paul, MN 55101

 

 

 

By

/s/ Richard C. Dell

 

Name

Richard C. Dell

 

Its

Chairman of Compensation Committee

 

 

 

 

 

/s/ Michael Owens

 

MICHAEL OWENS

 

[signature page to Employment Agreement]

 

--------------------------------------------------------------------------------


EXHIBIT A –

FORM OF RELEASE

 

AGREEMENT AND RELEASE

by Michael Owens

 

I.              Definitions.  I intend all words used in this Agreement and
Release (the “Release”) to have their plain meanings in ordinary English. 
Specific terms that I use in this Release have the following meanings:

 

A.                                   I, me, and my include both me and anyone
who has or obtains any legal rights or claims through me.

 

B.                                     Gander Mountain means Gander Mountain
Company and any company or other entity related to Gander Mountain Company in
the past or present, including without limitation, its predecessors, parents,
subsidiaries, affiliates and divisions, and any successors of Gander Mountain
Company.

 

C.                                     Company means Gander Mountain and its
past and present directors, officers, committees, employees, agents, advisers,
shareholders and control persons or entities, the respective past and present
fiduciaries of any employee benefit or other plan sponsored or maintained by
Gander Mountain, and any other person who acted on behalf of Gander Mountain or
on instructions from Gander Mountain.

 

D.                                    Agreement means the Employment Agreement
between me and Gander Mountain that I entered into at the inception of my
employment with Gander Mountain, dated                    [, as amended on
                    ].

 

E.                                      My Claims mean all of my rights that I
now have to any relief of any kind from the Company, including without
limitation:

 

1.                                       all claims arising out of or relating
to my employment with Gander Mountain or the termination of that employment;

 

2.                                       all claims arising out of or relating
to the statements, actions, or omissions of the Company;

 

3.                                       all claims for any alleged unlawful
discrimination, harassment, retaliation or reprisal, or other alleged unlawful
practices arising under any federal, state, or local statute, ordinance, or
regulation, including without limitation, claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967 as amended
by the Older Workers’ Benefit Protection Act of 1990, the Americans with
Disabilities Act (“ADA”), 42 U.S.C. Section1981, the Family and Medical Leave
Act (“FMLA”), the Employee Retirement Income Security Act (“ERISA”), the Equal
Pay Act, the Worker Adjustment and Retraining Notification Act (“WARN”), the
Fair Credit Reporting Act, the National Labor Relations

 

--------------------------------------------------------------------------------


 

Act (“NLRA”), the Sarbanes-Oxley Act, and the Minnesota Human Rights Act;

 

4.                                       all claims for alleged wrongful
discharge; breach of contract; breach of implied contract; failure to keep any
promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; estoppel; my activities, if any, as a “whistleblower”;
defamation; infliction of emotional distress; fraud; misrepresentation;
negligence; harassment; retaliation or reprisal; constructive discharge;
assault; battery; false imprisonment; invasion of privacy; interference with
contractual or business relationships; any other wrongful employment practices;
and violation of any other principle of common law;

 

5.                                       all claims for compensation and
employee benefits of any kind, including without limitation, bonuses,
commissions, deferred compensation, stock-based compensation, stock options,
vacation pay, perquisites, and expense reimbursements;

 

6.                                       all claims for back pay, front pay,
reinstatement, other equitable relief, compensatory damages, damages for alleged
personal injury, liquidated damages, and punitive damages; and

 

7.                                       all claims for attorneys’ fees, costs,
and interest.

 

However, My Claims do not include any claims that applicable law does not allow
to be waived , any claims that may arise after the date on which I sign this
Release, any claims for breach of the Agreement, or any rights that I may have
to indemnification from Gander Mountain as a current or former officer,
director, or employee of Gander Mountain, including without limitation
indemnification rights under applicable laws, the charter documents of Gander
Mountain, or any liability policy maintained by Gander Mountain.

 

II.            Agreement to Release My Claims.  I will receive consideration
from the Company as set forth in the Agreement if I sign and do not rescind this
Release as provided below.  I understand and acknowledge that such consideration
is in addition to anything of value that I would be entitled to receive from
Gander Mountain if I did not sign this Release or if I rescinded this Release. 
In exchange for that consideration, I give up and forever release all of My
Claims.  I will not make any demands or claims against the Company for
compensation or damages relating to My Claims.  The consideration that I am
receiving is a fair compromise for the release of My Claims.

 

I understand that nothing in this Release shall be construed to prohibit me from
filing a charge or a complaint with, or participating in any investigation or
proceeding conducted by, the Equal Employment Opportunity Commission, the
National Labor Relations Board, or any comparable state or local agency charged
with the enforcement of any

 

2

--------------------------------------------------------------------------------


 

employment laws, although by signing this Release I understand I am waiving any
right to monetary recovery based on claims asserted in such a charge or
complaint.

 

III.           No Admission of Responsibility.  Even though Gander Mountain will
provide consideration for me to settle and release My Claims, the Company does
not admit that it is responsible or legally obligated to me.  In fact, the
Company denies that it is responsible or legally obligated to me for My Claims,
denies that it engaged in any unlawful or improper conduct toward me, and denies
that it treated me unfairly.

 

IV.           Confidentiality.  I understand that the terms of this Release are
confidential and that I may not disclose those terms to any person except (i) to
my spouse to the extent such disclosure will not result in disclosing the terms
of the Release and/or the Agreement to members of the media or other members of
the public; (ii) to my legal or financial advisors; (iii) to a governmental
taxing authority in response to questions posed by such taxing authority; and
(iv) as otherwise required by law.

 

V.            Advice to Consult with an Attorney.  I understand and acknowledge
that I am hereby being advised by the Company to consult with an attorney prior
to signing this Release and for the purpose of reviewing this Release.  My
decision whether to sign this Release is my own voluntary decision made with
full knowledge that the Company has advised me to consult with an attorney.

 

VI.           Period to Consider the Release.  I understand that I have [select
21 or 45] days from the day that I receive this Release, not counting the day
upon which I receive it, to consider whether I wish to sign this Release.   I
have not been asked by the Company to shorten my time period for consideration
of whether to sign this Release.  The Company has not threatened to withdraw or
alter the benefits due me prior to the expiration of the [21- or 45]-day period
nor has the Company provided different terms to me because I have decided to
sign the Release prior to the expiration of the [21- or 45]-day consideration
period.  If I sign this Release before the end of the [21- or 45]-day period, it
will be my voluntary decision to do so because I have decided that I do not need
any additional time to decide whether to sign this Release.  I also agree that
any changes made to this Release before I sign it, whether material or
immaterial, will not restart the [21- or 45]-day period.

 

VII.         My Right to Rescind this Release.  I understand that I may rescind
this Release at any time within 15 calendar days after I sign it, not counting
the day upon which I sign it.  This Release will not become effective or
enforceable unless and until the 15-day rescission period has expired without my
rescinding it.  The Company will not pay the consideration under the Agreement
until the rescission period has expired and the Company has no obligation to pay
if I rescind.

 

VIII.        Procedure for Accepting or Rescinding the Release.  To accept the
terms of this Release, I must deliver the Release, after I have signed and dated
it, to Gander Mountain by hand or by mail within the [21- or 45]-day period that
I have to consider this Release.  To rescind my acceptance of this Release, I
must deliver a written, signed statement that I

 

3

--------------------------------------------------------------------------------


 

rescind my acceptance to Gander Mountain by hand or by mail within the 15-day
rescission period.  All deliveries must be made to Gander Mountain at the
following address:

 

 

[Name]

 

General Counsel

 

Gander Mountain Company

 

180 East Fifth Street; Suite 1300

 

Saint Paul, MN 55101

 

If I choose to deliver the rescission of my acceptance by mail, it must be:

 

 

(1)                    postmarked within the period stated above; and

 

(2)                    properly addressed to Gander Mountain at the address
stated above.

 

IX.           Nondisparagement.  I agree that I will not criticize, make any
negative comments about or otherwise disparage or put in disrepute the Company
or those associated with the Company in any way, whether orally, in writing or
otherwise, directly or by implication in communication with any person,
including but not limited to, customers, vendors, agents or current/former
employees of the Company.  However, nothing in this paragraph shall prohibit me
from making statements if compelled by law or if I in good faith believe such
statements are necessary to fulfill my fiduciary obligations to the Company.

 

Gander Mountain agrees that it will not authorize any employee of Gander
Mountain to criticize, make any negative comments about or otherwise disparage
or put me in disrepute in any way, whether orally, in writing, or otherwise,
directly or by implication in communication with any person.  However, nothing
in this paragraph shall prohibit any employee of Gander Mountain from making
statements if compelled by law or if such employee in good faith believes such
statements are necessary to fulfill his or her fiduciary obligations to the
Company.

 

X.            Noncompetition.  I acknowledge that as part of and in
consideration of my employment with the Company, I voluntarily signed the
Agreement, which includes confidentiality, non-solicitation and non-competition
covenants (herein after referred to as “Covenants”), on [Date].  The Company and
I hereby re-affirm the validity and enforceability of the Covenants, including
without limitation all of the terms and conditions contained in the Covenants. 
I agree that the Covenants may be fully and completely enforced against me
should I breach any of the terms and conditions contained in the Covenants.  I
acknowledge and agree that neither the separation of my employment, nor any of
the terms of this Release, shall affect the Covenants in any way, including
without limitation voiding or nullifying the Covenants.  Rather, the Covenants
remain separate agreements fully enforceable to the extent of the law applicable
to the Covenants.  I agree that the Covenants were offered to me by the Company,
accepted by me without coercion or duress and supported by adequate
consideration.  I agree that I will never seek to argue of assert that the
Covenants are not enforceable against me.

 

4

--------------------------------------------------------------------------------


 

XI.           Interpretation of the Release.  This Release should be interpreted
as broadly as possible to achieve my intention to resolve all of My Claims
against the Company.  If this Release is held by a court to be inadequate to
release a particular claim encompassed within My Claims, this Release will
remain in full force and effect with respect to all the rest of My Claims.

 

XII.         My Representations.  I am legally able and entitled to receive the
consideration being provided to me in settlement of My Claims.  I have not been
involved in any personal bankruptcy or other insolvency proceedings at any time
since I began my employment with Gander Mountain.  No child support orders,
garnishment orders, or other orders requiring that money owed to me by Gander
Mountain be paid to any other person are now in effect, except as reflected in
my personnel file as of (Date).

 

I have read this Release carefully.  I understand all of its terms.  In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement and the Release.  I am
voluntarily and knowingly releasing My Claims against the Company.  I intend
this Release to be legally binding.

 

XIII.        Governing Law.  I understand that this Release will be governed by,
subject to, and construed in accordance with the laws of the State of Minnesota
without regard to conflict of laws principles.

 

 

Dated:

 

 

 

 

 

 

Michael Owens

 

5

--------------------------------------------------------------------------------